UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6593



RONNIE VAUGHAN,

                                               Plaintiff - Appellant,

          versus


CORRECTIONAL   OFFICER     BLEDSOE;  SERGEANT
COLEMAN;   GRIEVANCE    COORDINATOR  BEDWELL;
LIEUTENANT CASSEL, Correctional Lieutenant,
Powhatan, Investigator Lieutenant; LIEUTENANT
ROGERS; SERGEANT BROWN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1756-AM)


Submitted:   June 12, 2003                 Decided:   October 10, 2003


Before LUTTIG and SHEDD, Circuit Judges.*


Dismissed by unpublished per curiam opinion.


Ronnie Vaughan, Appellant Pro Se.




     *
      The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (2000).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ronnie   Vaughan,   a   Virginia   inmate,   appeals   the   district

court’s order dismissing without prejudice his 42 U.S.C. § 1983

(2000) complaint.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).     The order appealed from is neither a

final order nor an appealable interlocutory or collateral order

because Vaughan may proceed by simply amending his complaint to

provide proof that he has exhausted his administrative remedies.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

     Accordingly, we deny Vaughan’s motion for appointment of

counsel and dismiss the appeal for lack of jurisdiction.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  DISMISSED


                                   2